Citation Nr: 0708047	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  95-20 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.  

2.  Entitlement to service connection for a left leg 
disability.  

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

4.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).  

5.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	Elizabeth K. Ebitz, Attorney


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to 
October 1964.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from October 1994 and May 1995 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida and July 2005 and 
January 2006 rating decisions issued by the Togus, Maine RO.  
During the pendency of this appeal the veteran's claims file 
was transferred back to the jurisdiction of the St. 
Petersburg, Florida RO.

The October 1994 rating decision, in part, denied service 
connection for PTSD, nerve damage in the left shoulder, a 
knee condition, and a leg condition, and denied a compensable 
evaluation for a left shoulder scar.  The May 1995 rating 
decision confirmed the previous denial of service connection 
for PTSD, found that new and material evidence had not been 
submitted sufficient to reopen a claim of entitlement to 
service connection for nerve damage in the left shoulder, and 
denied TDIU.  In June 1997 the Board remanded these claims 
for further development.  

An April 2000 Board decision denied service connection for 
nerve damage in the left shoulder, a left knee condition, and 
a left leg condition, and denied a compensable evaluation for 
a left shoulder scar.  The Board remanded the issues of 
entitlement to service connection for PTSD and entitlement to 
TDIU.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  

A February 2001 Court Order vacated the April 2000 Board 
decision on the issues decided therein, and remanded those 
issues for readjudication under the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), consistent 
with a February 2001 Joint Motion for Remand.  
The Board undertook additional development with respect to 
the issues of entitlement to service connection for nerve 
damage in the left shoulder, a left knee condition, and a 
left leg condition, and entitlement to a compensable 
evaluation for a left shoulder scar pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  

Subsequently, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled American 
Veterans v.  Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003) held that 38 C.F.R. § 19.9(a)(2) was invalid 
because, in conjunction with the amended rule codified at 38 
C.F.R. § 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the RO for 
initial consideration and without having to obtain the 
appellant's waiver.  The Federal Circuit held that this was  
contrary to the requirement of 38 U.S.C.A. § 7104(a) that  
"[a]ll questions in a matter which...is subject to decision 
by  the Secretary shall be subject to one review on appeal to 
the  Secretary."  In accordance with Disabled American  
Veterans v. Secretary of Veterans Affairs, in November 2003, 
the Board remanded these matters to the RO for readjudication 
considering the additional evidence obtained.  

A November 2004 Board decision denied entitlement to service 
connection for nerve damage to the left shoulder and granted 
a 10 percent evaluation for the left shoulder scar.  The 
Board remanded the claims of entitlement to service 
connection for left knee and leg disabilities, PTSD, and 
entitlement to TDIU.  

A July 2005 rating decision found that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for schizophrenia.  A 
January 2006 rating decision confirmed the.  


FINDING OF FACT

On February 26, 2007 the Board was notified by the RO that 
the veteran had died that month.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a matter of law, appellants' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  In February 
2007, the RO forwarded to the Board a copy of the veteran's 
death certificate.  This appeal on the merits has become moot 
by virtue of the death of the veteran and must be dismissed 
for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2006).


ORDER

The appeal is dismissed.



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


